Citation Nr: 1003565	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 30 
percent for cystic acne and acne vulgaris.  

4.  Entitlement to a compensable initial rating for 
hypohidrosis.  

5.  Entitlement to a compensable initial rating for alopecia 
totalis.  

6.  Entitlement to a compensable rating for otitis media for 
the right ear, to include the propriety of a disability 
reduction from 10 percent to noncompensable effective June 1, 
2007.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to 
December 1949.  Thereafter, the Veteran had periods of 
inactive duty training and active duty for training in the 
military reserves from December 1949 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has been presented establishing a 
current diagnosis of depressive disorder resulting from 
service-connected disability.

2.  The Veteran's cystic acne and acne vulgaris involves 
scarring with itching sensation of greater than 60 percent of 
his body.

3.  The Veteran's hypohidrosis results in a burning sensation 
of the skin when exposed to direct sunlight.

4.  The Veteran's alopecia totalis results in some loss of 
the body hair of his arms, back, and torso, without any 
functional impairment.

7.  At the time of the April 2008 reduction, sufficient 
evidence was of record of sustained and material improvement 
in the Veteran's otitis media of the right ear under the 
ordinary conditions of life.  The medical evidence has not 
shown an active disease process for many years.  


CONCLUSIONS OF LAW

1.  A depressive disorder is due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).  

2.  A disability rating of 60 percent and no higher is 
warranted for the Veteran's cystic acne and acne vulgaris.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7800-7833 (2009).  

3.  An initial disability rating of 10 percent and no higher 
is warranted for the Veteran's hypohidrosis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.118, Diagnostic Codes 7800-7833 (2009).  

4.  A compensable initial rating for alopecia totalis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7833 
(2009).  

5.  The reduction in the disability rating for otitis media 
of the right ear from 10 to 0 percent, effective June 1, 
2007, was warranted, and there has been no basis for a 
compensable rating thereafter.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.87, 
Diagnostic Codes 6200-6211 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In March 2005, June and August 2006, June and November 2007, 
August 2008, and March 2009 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims on appeal.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Additionally, the Board notes that, in the present case, 
initial notice was issued prior to the May 2005, April 2008, 
and January 2009 adverse determinations on appeal, creating 
no timing errors in providing notice to the Veteran.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue being decided on appeal have been obtained and are 
associated with the Veteran's claims files.  The RO has 
obtained the Veteran's service treatment records (STRs), as 
well as VA and non-VA medical records.  

The Veteran has also been afforded VA medical examinations on 
several occasions, most recently in January 2009.  Since this 
last examination, there is no compelling lay or medical 
evidence of record suggesting an increased severity of 
symptoms for the disabilities being considered herein.  As 
such, there is no need for additional VA examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, in November 2009, the Veteran was afforded the 
opportunity to testify before the undersigned Acting Veterans 
Law Judge, seated at the RO.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  At or subsequent to his 
personal hearing, the Veteran submitted new evidence directly 
to the Board, along with a signed a waiver of agency of 
original jurisdiction (AOJ) review of this evidence; thus, 
his appeal need not be remanded for RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2009).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  Thus, adjudication of 
his claims at this time is warranted.  

II. Service connection - Depression

The Veteran seeks service connection for depression, to 
include as secondary to a service-connected skin disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

In the present case, the Veteran has presented competent and 
credible evidence of a current diagnosis of depression, and 
such a diagnosis is thus conceded by the Board.  The question 
thus becomes whether such a disability is the result of a 
disease or injury incurred during military service, or as the 
result of a service-connected disability.  38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).  

In support of his claim, the Veteran has submitted an April 
2006 letter from his private physician, Dr. A.R.B., 
indicating the Veteran's acne and residual scarring has 
resulted in "psychological disturbances."  Likewise, a 2007 
treatment summary from J.M.M., M.D., indicates the Veteran 
has "psychological damage due to cystic acne and scarring."  
Dr. M. diagnosed depression disorder.

The Veteran underwent an extensive psychiatric evaluation in 
November 2004.  The examiner, J.D.M., D.O., reviewed the 
Veteran's medical records and interviewed him in person.  A 
diagnosis of major depression, recurrent, moderate, was 
given.  Dr. M. found the Veteran had a predisposition toward 
depression due to genetic factors.  However, other factors 
contributing to the Veteran's depression included the 
"embarrassment of having severe acne and acne scarring," as 
well as age and financial concerns.  

A VA examination was afforded the Veteran in May 2005, 
conducted by L.R.C., Psy.D.  Upon examining the Veteran and 
reviewing his claims file, Dr. C. diagnosed major depressive 
disorder, recurrent, mild.  However, she discounted the 
affect of the Veteran's skin disorder on his psychiatric 
disability, noting such post-service factors as recent legal 
and financial difficulties.  

An October 2005 opinion from Dr. A.R.B., provided stated that 
the Veteran's service-connected tinnitus contributed to his 
anxiety/depression.

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise concerning whether 
the Veteran's depressive disorder is caused or aggravated by 
service-connected disability.  The opinions for and against 
have equal validity.  Of significance, a July 2006 VA skin 
examination detected 250 acne scars on the Veteran's body 
with a notation that people like the Veteran who experienced 
his type of skin disorder in teenage years could be severely 
psychologically affected.  The examination report included 
significant discussion concerning the Veteran's current 
embarrassment to be seen in public.  

In this situation, the Board resolves the benefit of the 
doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (West 
2002).  Therefore, the Board concludes service connection for 
a depressive disorder, as secondary to service-connected 
disability, is warranted.  




III. Increased rating - Cystic Acne and Acne Vulgaris

The Veteran seeks a disability rating in excess of 30 percent 
for his cystic acne and acne vulgaris.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
Court held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

The Board observes that the applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective in October 2008.  These revisions, however, are 
applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the Veteran filed his claim in June 
2007 and has not requested that his claim be considered under 
the revised regulations.  Therefore, the post-October 2008 
version of the schedular criteria is not applicable.  

The Veteran's acne is rated as 30 percent disabling under 
Diagnostic Code 7828, which provides a maximum schedular 
rating of 30 percent for deep acne affecting 40 percent or 
more of the face or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7828 (2009).  However, the Board is not bound to a single 
diagnosis code, and may evaluate the service-connected 
disability under other diagnostic criteria if the evidence so 
supports such an evaluation.  

Historically, the Veteran received in service treatment for 
acne which required x-ray therapy.

In pertinent part, an April 2006 letter from Dr. A.R.B., 
indicated that the Veteran had acne scars over 75 percent of 
the skin surface, involving the head, trunk and extremities.  
It was also indicated that, presently, there was a large 
region of active comedones on the central upper portion of 
the Veteran's back.  

Upon receipt of the Veteran's claim, he was afforded VA 
examination in November 2007.  A history of acne since 
military service was noted.  Currently, the Veteran exhibited 
old scarring and pitting of the chest and back consistent 
with cystic acne.  However, less than 40 percent of his face 
and neck displayed acne involvement at the time of 
examination.  

Another VA medical examination was afforded the Veteran in 
January 2009.  He reported chronic itching of the skin in the 
areas affected by his acne, which included the torso, arms, 
and back.  He was without exudation, ulcer formation, 
shedding, or crusting.  On physical examination, he displayed 
no acne, but had significant scarring secondary to acne, 
especially across the torso, back, and arms.  This scarring 
involved approximately 63 percent of his body, according to 
the examiner.  No functional impairment resulting from the 
Veteran's cystic acne and acne vulgaris was observed.  The 
Veteran's condition was deemed active with associated 
itching.

In support of his claim, the Veteran has also submitted a 
July 2009 treatment summary from A.R.B., M.D.  Dr. B. stated 
the Veteran displayed severe scarring as a result of his acne 
first incurred during military service.  Additionally, he 
developed hypohidrosis as a result of the radiation therapy 
used in the service to treat his skin disability.  

At his November 2009 personal hearing, the Veteran stated his 
acne resulted in chronic itching, and has also made him 
extremely self-conscious regarding his appearance.  

After considering the totality of the evidence, the Board 
finds evaluation of the Veteran's disability under other 
diagnostic criteria is warranted.  According to the 
examination reports and other evidence, the Veteran's 
scarring chiefly involves the torso, arms, and back, areas 
not considered within the scope of Diagnostic Code 7828, 
which discusses only the face and neck.  The Veteran also 
describes itching sensation which is not part of the criteria 
of Diagnostic Code 7828.  Rather, the Board finds analogous 
evaluation under Diagnostic Code 7806, for dermatitis or 
eczema, better aligns with the evidence of the Veteran's case 
given that the Veteran's primary complaint is itching, which 
was identified as being associated with the service-connected 
skin disorder by the 2009 VA examiner.  

Diagnostic Code 7806 provides a 30 percent rating where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  

In the present case, the November 2007 examination report 
indicates approximately 63 percent of the Veteran's body was 
affected by his acne scarring; thus, the criteria for a 60 
percent evaluation are met under this Code.  

The Board has further considered the diagnostic criteria for 
rating scars, but these criteria do not provide any basis for 
a higher rating still.  Under VA's rating schedule, VA can 
rate a skin disability as either dermatitis or eczema or as 
dermatophytosis is rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

The only criteria which could warrant a higher rating is 
Diagnostic Code 7800, disfigurement of the head, face or 
neck.  However, the medical records and VA examination 
reports do no disclose any evidence of visible tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks or lips.  

Furthermore, there is no lay or medical description of six or 
more characteristics of disfigurement.  These characteristics 
are: scar five or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches 
(39 square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters). 

For example, VA skin examination in July 2006 showed 
approximately 250 scars which were all less than 5 cm. in 
diameter.  The Veteran did have characteristics of 
depression, tissue loss of more than six square inches, 
hypopigmentation of more than 6 square inches, and abnormal 
texture of more than 6 square inches.  No other disfigurement 
characteristics were found.  Notably, the examiner did not 
clearly delineate where these features were present.  

The VA skin examinations in February 2008 and January 2009 
did not identify and visible tissue loss in an exposed area, 
and only identified scarring characteristics of 
hypopigmentation and hyperpigmentation of less than 6 square 
inches.  In January 2009, the examiner indicated that color 
photograph of the Veteran's scarring disability was not 
warranted as there was no disfigurement of the face, neck or 
head.

Overall, the lay and medical evidence in this case shows that 
the Veteran does not meet the criteria for a higher rating 
under Diagnostic Code 7800.  

In conclusion, the Board finds a 60 percent disability rating 
and no higher is warranted for the Veteran's cystic acne and 
acne vulgaris.  As a preponderance of the evidence is against 
the award of an increased rating greater than 60 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Increased rating - Hypohidrosis

The Veteran seeks a compensable initial rating for his 
service-connected hypohidrosis.  Hypohidrosis is not among 
the listed disabilities within VA's rating schedule.  
Generally, unlisted disabilities are rated under an analogous 
code which is determined by VA to be most similar both in 
location and functional impairment.  38 C.F.R. § 4.20 (2009).  
The Veteran's hypohidrosis is currently rated under 
Diagnostic Code 7832, for hyperhidrosis, which provides a 
noncompensable rating for hyperhidrosis with the ability to 
handle paper or tools after therapy.  Hyperhidrosis with the 
inability to handle paper or tools because of moisture and 
unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7832 
(2009).  

In a July 2009 statement, A.R.B., M.D., the Veteran's 
personal private physician, stated the Veteran suffered 
"severe damage to the sweat glands on the trunk of his 
body" as a result of the treatment afforded him during 
military service for his skin disorder.  As a result, 
according to Dr. B., the Veteran must "remain in a cool 
environment" and he is susceptible to heat prostration 
and/or heat stroke.  

At his November 2009 personal hearing, the Veteran stated his 
hypohidrosis affects most of his body, and he must avoid 
direct exposure to the sun as a result.  He stated that when 
his skin is exposed to the sun for any length of time, he 
experiences a burning or prickling sensation which he finds 
painful.  

After considering the evidence of record, the Board finds 
evaluation of the Veteran's hypohidrosis under other 
diagnostic criteria is warranted.  According to both his 
November 2009 testimony and the July 2009 statement of Dr. 
B., the Veteran's hypohidrosis results in heat intolerance 
and a burning sensation when exposed to direct sunlight.  
Based on this symptomatology, the Board concludes the award 
of a 10 percent compensable initial rating under Diagnostic 
Code 7804, for painful scars, is an appropriate analogy for 
evaluating the Veteran's hypohidrosis.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).  This Code both involves the 
same area of the body, the skin, and the same symptomatology, 
pain, as the Veteran's hypohidrosis.  Thus, evaluation of the 
Veteran's disability under this Code is appropriate.  
However, an initial rating in excess of 10 percent under this 
Code is not warranted, as the Veteran's hypohidrosis does not 
result in instability of the skin, defined within the Code as 
loss of covering of the skin surface.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (1) (2009).  Additionally, because 
the Veteran has not displayed a degree of impairment in 
excess of that currently displayed, a staged rating is not 
warranted at the current time.  See Fenderson, supra.  

In conclusion, the Board finds a 10 percent initial rating 
and no higher is warranted for the Veteran's hypohidrosis.  
As a preponderance of the evidence is against the award of an 
increased rating greater than 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V. Increased rating - Alopecia totalis

The Veteran seeks a compensable initial rating for his 
alopecia totalis.  The general criteria for the evaluation of 
initial ratings has already been noted above.  

The Veteran's alopecia totalis is currently rated as 
noncompensable under Diagnostic Code 7899-7831.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 7831, for alopecia areata, which 
provides a noncompensable rating for loss of hair of the face 
and scalp, and a 10 percent rating for loss of all body hair.  
38 C.F.R. § 4.118, Diagnostic Code 7831 (2009).  

The various VA and private examination reports, treatment 
summaries, and clinical notations already discussed above 
confirm the Veteran's alopecia totalis of the arms, back, and 
torso; however, they also indicate the Veteran has no 
significant loss of hair on his face or scalp.  According to 
his November 2009 personal hearing testimony, he has 
experienced no loss of hair on his head or in his pelvic 
region.  He also did not identify any additional impairment 
attributable to his alopecia totalis.  The Board also 
observes that the Veteran has already been awarded separate 
compensable ratings for his service-connected skin 
disabilities, to include a 60 percent rating for cystic acne 
and acne vulgaris, and a 10 percent rating for hypohidrosis.  
Hence, because the Veteran's alopecia totalis does not result 
in the loss of all body hair, and does not otherwise cause 
the Veteran any additional functional impairment, a 
compensable initial rating for this disability is not 
warranted at this time.  Furthermore, because this disability 
has not displayed a degree of impairment in excess of that 
currently displayed, a staged rating is not warranted in the 
present case.  See Fenderson, supra.  As a preponderance of 
the evidence is against the award of a compensable initial 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VI. Increased rating - Otitis Media of the Right Ear

The Veteran seeks a compensable rating for his otitis media 
of the right ear, and contests the April 2008 reduction, 
effective June 1, 2007, of his disability rating for this 
disability from 10 percent to 0.  The general criteria for 
the evaluation of increased rating claims have already been 
noted above.  

This disability is rated under Diagnostic Code 6200, for 
chronic suppurative otitis media, which provides a 10 percent 
rating during suppuration, or with aural polyps.  A note 
associated with Diagnostic Code 6200 also provides for the 
separate evaluation of hearing impairment or other 
complications, such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2009).  The Board observes that the 
Veteran has already been awarded separate ratings for 
bilateral hearing loss and tinnitus, and those issues are not 
before the Board.  Therefore, any hearing loss and/or 
tinnitus arising from his otitis media of the right ear will 
not be considered within the context of the current claim, as 
an increased rating based on such finding would result in 
pyramiding.  See 38 C.F.R. § 4.14 (2009).  Additionally, a 10 
percent evaluation is the sole rating provided under 
Diagnostic Code 6200; nevertheless, in every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2009).  

Regarding the April 2008 reduction in the Veteran's rating, 
here is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  In addition, 38 C.F.R. §§ 
4.2 and 4.10 indicate, as applied to a rating reduction case, 
that not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  

Generally, the provisions of 38 C.F.R. § 3.344 establish that 
there must be improvement before an evaluation is reduced.  
However, the provisions 38 C.F.R. §§ 3.344(a) and (b), which 
govern reductions of rating in effect for five or more years, 
do not apply in this case because the disability ratings at 
issue were in effect from June 11, 2003, to June 1, 2007, a 
period of less than five years.  As regards disability 
ratings in effect for less than five years, adequate 
reexamination that discloses improvement in the condition 
will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) 
(2009).  In considering the propriety of a reduction, the 
Board must focus on the evidence of record available to the 
RO at the time the reduction was effectuated, although post-
reduction medical evidence may be considered for the limited 
purpose of determining whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  
The burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  

Considering first the procedural requirements of a rating 
reduction, the Board observes that certain safeguards, such 
as at least 60 days notice of the proposed reduction, are 
required by regulation.  See 38 C.F.R. § 3.105(e) (2009).  
However, such requirements exist only in cases in which the 
reduction in question would "result in reduction or 
discontinuance of compensation payments currently being 
made."  38 C.F.R. § 3.105(e) (2009) see O'Connell v. 
Nicholson, 21 Vet. App. 89, 92 (2007).  In the present case, 
as the Veteran's combined rating remained at 40 percent both 
before and after the reduction, the procedural requirements 
of 38 C.F.R. § 3.105(e) do not apply, and the Board may move 
on to consider the evidentiary record.  

The Veteran was afforded VA examination in July 2007, at 
which time he reported a history of right ear infection.  He 
denied any recent history of pain, bleeding, or discharge of 
the right ear.  However, he stated he occasionally felt "off 
balance" when standing.  On physical examination, the 
Veteran's right ear was within normal limits, without 
indication of perforation or discharge.  His auricle was 
without deformity, and he had no edema, scaling, or 
discharge.  His tympanic membrane was intact.  He was noted 
to have hearing loss in the right ear, and used a hearing 
aid.  However, he had no impairment of balance or 
equilibrium.  No active ear disease was observed.  The final 
impression was of a history of otitis media, with no 
residuals or active ear disease.  

Another VA examination was afforded the Veteran in February 
2008.  He reported recurrent discharge of yellow pus from his 
right ear.  Physical examination of his right ear revealed no 
abnormality of the external ear or auricle.  However, some 
hearing loss of the right ear was noted, and some thickening 
of the tympanic membrane was observed.  Nevertheless, no 
active disease or infection of the right ear was seen, and 
the Veteran had no indications of loss of balance or 
equilibrium.  The impression was of otitis media suppurative, 
chronic, which had resolved.  

The Veteran has also received VA outpatient treatment for his 
right ear disability during the pendency of this appeal.  A 
January 2007 audiological consultation confirmed current 
right ear hearing loss, but did not reflect other 
symptomatology of the right ear, including polyps or 
suppuration.  An August 2008 audiology notation was likewise 
without findings of otitis media residuals or complications.  
The remaining clinical evaluations of the Veteran's right ear 
on general physical examinations do not reflect any 
suppurative process or aural polyps.  In fact, the last 
finding of active right otitis media was in 2004.

At his November 2009 personal hearing, the Veteran stated his 
otitis media of the right ear used to result in persistent 
drainage, but he had recently received treatment which had 
addressed this issue; thus, his primary symptomatology of the 
right ear involved hearing loss, for which he used a hearing 
aid.  In statements of record, the Veteran has explained that 
his clinical evaluations and VA examinations have showed 
normal findings as he cleaned his right ear prior to 
evaluation. 

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the 
restoration or award of a compensable rating for the 
Veteran's otitis media of the right ear.  The examination 
reports and clinical evidence of record clearly indicate the 
Veteran's otitis media of the right ear has resolved and 
remained inactive for many years, with the exception of 
residual hearing loss and tinnitus, for which he has been 
separately rated.  

While the Veteran has in past reported persistent drainage of 
the right ear, he stated at his November 2009 hearing that 
this symptom had recently resolved.  He is certainly 
competent to describe active right otitis media, and probably 
more so than an average lay claimant given his training as a 
chiropractor.  However, the Veteran's descriptions of an 
active disease process are inconsistent and conflict with the 
numerous clinical evaluations during the appeal period.  The 
Board places greater probative weight to the actual clinical 
evaluations which fully describe an inactive disease process 
during the entire appeal period.  As such, the Board finds 
restoration of a compensable rating for the Veteran's otitis 
media of the right ear is not warranted, and the reduction of 
his 10 percent evaluation was properly supported by evidence 
demonstrating actual improvement in the disability at issue.  

The Board also finds no basis to award the Veteran a 
compensable rating for his otitis media of the right ear 
under other criteria for evaluation of ear disabilities.  The 
competent evidence of record does not reflect loss or 
impairment of balance or equilibrium, labyrinthitis, facial 
nerve paralysis, bone loss of skull, or other impairment of 
the right ear.  By the Veteran's own testimony at his 
November 2009 personal hearing, his chief residual of otitis 
media is hearing loss and tinnitus, for which he has already 
been awarded separate ratings.  Based on the above, a 
compensable rating is not warranted under any other 
diagnostic code for ear disabilities, or for any time period 
during the pendency of this appeal.  38 C.F.R. § 4.87, 
Diagnostic Codes 6200-260 (2009); see Hart, supra.  

In conclusion, award or restoration of a compensable rating 
for the Veteran's otitis media of the right ear is not 
warranted.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VII. Extraschedular Consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disability at issue.  The Veteran's 
symptoms of pain, heat intolerance, and other functional 
impairment have been fully covered by the Board's use of 
analogous diagnostic criteria, and there are no unusual 
aspects of disability not contemplated by the schedular 
ratings assigned.  The Veteran's various service-connected 
disabilities have not resulted in the need for 
hospitalization, and are not shown to interfere with 
employment, as the Veteran is retired.  

In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected disabilities at issue.  For these reasons, referral 
for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for a depressive disorder 
is granted.  

A disability rating of 60 percent for cystic acne and acne 
vulgaris is granted.  

A compensable initial rating of 10 percent and no higher for 
hypohidrosis is granted.  

A compensable initial rating for alopecia totalis is denied.  

A compensable rating for otitis media of the right ear, or 
restoration of such a rating, is denied.  
REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).  

The medical records reflect a diagnosis of PTSD.  As the 
Veteran's service connection claim for PTSD requires stressor 
verification, the Board must review the record to determine 
if credible evidence of a stressor subject to verification 
has been presented.  

The Veteran has alleged several principle stressors which 
have allegedly resulted in his PTSD.  These alleged stressors 
all took place during his military service in Asia, when he 
and his shipmates were involved in evacuating Chinese 
refugees fleeing Chinese Communist forces in the late 1940's.  
The Veteran has stated he came under fire on several 
occasions while evacuating refugees, and was also fearful of 
attack by hold-out Japanese Imperial Forces which had not 
surrendered at the end of World War II.  He has also stated 
he and several shipmates were attacked by Chinese civilians 
while on shore leave in China.  Finally, the Veteran has 
stated his ship experienced severe weather on several 
occasions while sailing in the Pacific Ocean, and he was 
fearful for his life.  

Review of the Veteran's service personnel records confirm his 
service in the Asia-Pacific theater in the late 1940's, 
during which time he was stationed aboard the U.S.S. Pollux 
from July 1948 to June 1949, and the U.S.S. Platte from June 
1949 to December 1949.  Decorations awarded include the China 
Service Medal and Navy Occupation Service Medal with "Asia" 
clasp.  There is no information indicative of combat 
exposure.

In an attempt to assist the Veteran with the verification of 
his claimed stressors, VA contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The JSRRC obtained 
records from the U.S.S. Platte for June to July 1949 based 
upon the dates reported by the Veteran in his original 
stressor statement.  The JSRRC was unable to provide VA with 
any records confirming the claimed stressor events, to 
include the Veteran's participation in combat, or coming 
under fire.  

At his hearing in November 2009, the Veteran testified that 
his stressors occurred while aboard the U.S.S. Pollux rather 
than the U.S.S. Platte in 1948.  This stressor requires 
verification.

The Board acknowledges the constraints of requesting 
information through the JSRRC, inasmuch as JSRRC has informed 
VA that proper research cannot be conducted unless a claimant 
provides an approximate date for a stressor within a 2-month 
period.  See M21-1MR IV.ii.1.D.14.d.  On remand, the Veteran 
should attempt to identify within a two month period when the 
U.S.S. Pollux came under attack by enemy forces and an 
attempt at verification of the allegation should be made. 

The Veteran was denied a TDIU within the RO's April 2008 
rating decision.  He subsequently filed a July 2008 statement 
labeled "Notice of disagreement" regarding this 
determination, but no statement of the case was issued as 
required by law.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In light of the recent decision in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009), the Board finds that a TDIU 
claim is properly before the Board at this time.  Given the 
award of service connection for depression, the Board finds 
that the claim must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  Request the Veteran to further clarify the 
approximate date, within a two month period, 
when the U.S.S. Pollux came under attack by 
enemy forces.

3.  Thereafter, request the JSRRC to attempt 
to verify the Veteran's claimed stressors of 
coming under enemy fire while performing 
evacuation duties aboard the U.S.S. Pollux.  
JSRRC should be requested to review the deck 
logs of the U.S.S. Pollux for the time period 
alleged.  

4.  Thereafter, the RO should then make a 
determination as to whether or not the Veteran 
was exposed to a stressor event in service 
(and if so, identify the stressor event and 
the evidence for this).  

5.  Thereafter, if (and only if) an alleged 
stressor is verified, the RO should arrange 
for the Veteran to be afforded a psychiatric 
evaluation to determine whether he has PTSD 
due to such stressor or stressors.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be in 
accordance with DSM- IV.  Following 
examination of the Veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, the 
examiner should identify the Veteran's current 
psychiatric disorder(s).  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) upon which the diagnosis 
is based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does 
not meet the criteria for this diagnosis.  The 
examiner should explain the rationale for all 
opinions expressed and conclusions reached.

6.  Thereafter, readjudicate the claims of 
service connection for PTSD and entitlement to 
TDIU.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded the appropriate 
period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


